DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Preliminary amendments to the Specification and the Drawings have been accepted and entered.

Specification
The disclosure is objected to because of the following informalities:
The abstract recites the phrase “which vector is determined by one or more data packets”. Examiner suggests to amend the phrase “which the input quantity vector is determined by one or more data packets” to correct grammar and clarity issues.  


Claim Objections
Claims 1, 2, 3, 13, and 14 objected to because of the following informalities:  
Regarding claims 1, 13, and 14, the limitation “which vector is determined by one or more data packets” (see line 9 of claim 1, line 6 of claim 13, and line 12 of claim 14) should be “which the input quantity vector is determined by one or more data packets” to correct grammar and consistency issues. 
Regarding claim 2, the limitation “a small as possible” in line 5 should be “as small as possible” to correct grammar issues. 
Regarding claim 3, the limitation “the distribution deviation being ascertained in as a Kullback-Leibler divergence” should be “the distribution deviation being ascertained [[in]] as a Kullback-Leibler divergence” to correct grammar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 13 does not fall within at least one of the four categories of patent eligible subject matter because claim 13 is directed to a device that is configured to execute functions without any structural recitations (see 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “the specified reference distribution” in line 7 and “the reference distribution” in line 10. There is insufficient antecedent basis for these limitations in the claim and it is not clear what these limitations are referring to.
Claim 3 recites the limitation “the reference distribution” in line 4. There is insufficient antecedent basis for this limitations in the claim and it is not clear what this limitation is referring to.
Claim 4 recites the limitations “the data packet” in line 1, “the distribution of latent quantities” in line 3, and “the specified reference distribution” in lines 4-5. There is insufficient antecedent basis for these limitations in the claim and it is not clear what these limitations are referring to.

Claim 7 recites the limitation “one or more data packets” in line 2. It is not clear whether this limitation corresponds to the same limitation introduced in claim 1.
Claim 8 recites the limitation “the one or more reference distribution parameters” in line 1. It is not clear whether this limitation corresponds to the same limitation introduced in claim 1. Furthermore, there is insufficient antecedent basis for the limitation “the reference distribution” in line 2.
Claim 9 recites the limitation “the one or more reference distribution parameters” in line 1 and “a plurality of distribution parameters” in line 3. It is not clear whether these limitations correspond to the same limitations introduced in claim 1. Furthermore, there is insufficient antecedent basis for the limitation “the reference distribution” in line 2.
Claim 11 recites the limitation “the data packet” in line 2. It is not clear whether this limitation corresponds to the same limitation introduced in claim 1.
Claim 12 recites the limitation “the reference distribution” in lines 1 and 5. There is insufficient antecedent basis for this limitations in the claim and it is not clear what this limitation is referring to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 20190182278 A1; “Das”) in view of Myara et al. (US 20180218261 A1; hereinafter “Myara”).
As per claims 1, 13, and 14, Das discloses: a method, device, and non-transitory electronic storage medium for the automatic recognition of anomalies in a data stream in a communication network, the device configured to:
determine one or more distribution parameters as a function of an input quantity vector applied to a trained variational autoencoder, which vector is determined by one or more data packets (Das, [0051], computing evaluation criterion (i.e., distribution parameters) as a function of processing data (i.e., input quantity vector) through a trained autoencoder 860, [0033], wherein the data being processed comprises packets), 
the trained variational autoencoder being trained on non-faulty data packets (Das, [0028] and [0038], clean training data (i.e., non-faulty data packets) is used to train the autoencoder to learn the contours of normal traffic behavior); and 
recognize the one or more data packets as anomalous data packets as a function of the one or more distribution parameters (Das, [0051]-[0052], traffic anomaly is detected as a function of the results of the behavioral as well as volumetric statistical 
Das does not explicitly disclose, however, Myara teaches or suggests: the variation autoencoder having a specification of a reference distribution of latent quantities indicated by reference distribution parameters (Myara, [0021], the variational autoencoder (VAE) is constrained to produce latent vectors with variables that are parameters (i.e., reference distribution parameters) of a Gaussian distribution (i.e., reference distribution of latent quantities)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Das to have the variational autoencoder be constrained to produce latent vectors with variables that are parameters of a Gaussian distribution as taught by Myara. The combination would have been obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of a variational autoencoder using Gaussian distribution for the latent variables.

As per claim 2, claim 1 is incorporated and the modified Das discloses: wherein the variational autoencoder is trained with data packets of an anomaly-free data stream (Das, [0028] and [0038], clean training data (i.e., non-faulty data packets) is used to train the autoencoder). 
The modified Das does not disclose, however, Myara teaches or suggests: on one hand a reconstruction error between the respective input quantity vector and a resulting output quantity vector becomes a small as possible (Myara, [0021], the VAE is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Das to minimize the reconstruction error and the distribution deviation as taught by Myara. The combination would have been obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).

As per claim 3, claim 2 is incorporated and the modified Das does not disclose, however, Myara teaches or suggests: wherein the distribution deviation that is minimized during the training of the variational autoencoder is ascertained as a measure of a difference between the determined distribution and the reference 73762482.116distribution, the distribution deviation being ascertained in as a Kullback-Leibler divergence (Myara, [0058], how close the latent variable matches the Gaussian distribution is determined by the Kullback-Leibler divergence of the latent variable from the distribution).  
 know to combine prior art elements according to known methods to yield the predictable result of the distribution divergence using the Kullback-Leibler divergence.

As per claim 4, claim 1 is incorporated and the modified Das discloses: wherein the data packet is recognized as an anomalous data packet as a function of a magnitude of a measure of deviation between the distribution of latent quantities for the respective data packet and the specified reference distribution (Das, [0051]-[0052], traffic anomaly is detected as a function of the results of the behavioral as well as volumetric statistical analysis performed on the data and determining whether the predetermined thresholds have been crossed in blocks 910 and 930).  
 
As per claim 5, claim 4 is incorporated and the modified Das discloses: wherein the measure of deviation being ascertained as a Kullback-Leibler divergence between the distribution of the latent quantities and the specified reference distribution, or being determined as a measure of a difference between distribution parameters that indicate the distribution that results for the data packet and reference distribution parameters that indicate the reference distribution (Das, [0051]-[0052], traffic anomaly is detected as a function of the results of the behavioral as well as volumetric statistical analysis 

As per claim 6, claim 5 is incorporated and the modified Das discloses: wherein the measure of deviation is checked using a threshold value comparison to recognize the one or more of the data packets represented by the input quantity vector as anomalous data packets (Das, [0051]-[0052], traffic anomaly is detected as a function of the results of the behavioral as well as volumetric statistical analysis performed on the data and determining whether the predetermined thresholds have been crossed in blocks 910 and 930, wherein the Kullback-Leibler divergence is used to arrive at the thresholds).  

As per claim 7, claim 6 is incorporated and the modified Das discloses: wherein, given recognition of one or more data packets as non-faulty data packets, the variational autoencoder is subsequently trained based on the one or more data packets to constantly readjust the variational autoencoder corresponding to a normal behavior of the communication network (Das, [0041], [0028], clean training data in the cloud storage is updated over time based on operational analysis of the network traffic pattern data thus, the VAE is constantly being readjusted, Figs. 8 & 9, furthermore, the constant readjustment of the VAE can occur in a situation where there is no intrusion detected within the network traffic in steps 920 and 940, which reads on the readjustment of the VAE occurring subsequent to recognizing no faulty data packets).  

As per claim 8, claim 6 is incorporated and the modified Das discloses: wherein the one or more reference distribution parameters indicating the reference distribution is varied as a function of a network state (Das, [0008], during real time normal operation (i.e., network state) of the IoT device).  

As per claim 9, claim 6 is incorporated and the modified Das does not disclose, however, Myara teaches or suggests: wherein the one or more reference distribution parameters indicating the reference distribution is determined from a plurality of distribution parameters that result from last-applied data packets through averaging or weighted averaging, the data packets used for the averaging being specified by their number or by a time segment (Myara, [0058], “The encoder may be configured such that the output is a vector of means (i.e., average) and standard deviations for a distribution, such as a Gaussian distribution. The VAE may have a sampler 603 to sample each variable from the distribution with the provided mean and standard deviation from the latent vector 602 as input into the decoder”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Das to include determining the reference distribution parameters from averaging the number or time segment of data packets as taught by Myara. The combination would have been obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield  predictable results.

As per claim 12, claim 1 is incorporated and the modified Das does not disclose, however, Myara teaches or suggests: wherein the reference distribution corresponds to a distribution that can be parameterized by the one or more distribution parameters, and each latent quantity being capable of being determined by the distribution parameters, the reference distribution corresponding to a Gaussian distribution, and being determined for each of the latent quantities through a mean value and a variance value (Myara, [0021], the variational autoencoder (VAE) is constrained to produce latent vectors with variables that are parameters (i.e., distribution parameters) of a Gaussian distribution (i.e., reference distribution), [0058], “The encoder may be configured such that the output is a vector of means and standard deviations for a distribution, such as a Gaussian distribution”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Das to have the variational autoencoder be constrained to produce latent vectors with variables that are parameters of a Gaussian distribution as taught by Myara. The combination would have been obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of a variational autoencoder using Gaussian distribution for the latent variables.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Myara and further in view of Zong et al. (US 20190124045 A1; hereinafter “Zong”).
As per claim 10, claim 1 is incorporated and the modified Das does not disclose, however, Zong teaches or suggests: wherein a data packet is recognized as an anomalous data packet if it is determined, using an outlier recognition method, that the one or more distribution parameters resulting from the data packet differ by more than a prespecified measure from the one or more distribution parameters that result from temporally adjacent data packets (Zong, [0085], “If one sample has a high energy, it can indicate that it resides in a low density area, and can thus be reported as an anomaly or outlier. In practice, a pre-defined threshold can be used to decide whether a sample has high energy”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Das to include using the outlier recognition method to determine an anomalous data packet as taught by Zong for the benefit of preventing cyberattacks by blocking transmission of network flows with identified anomalies by directly filtering out the flows using a network traffic monitor (Zong, [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Myara and further in view of Berlin (US 20180041536 A1).
As per claim 11, claim 1 is incorporated and the modified Das does not disclose, however, Berlin teaches or suggests: wherein the input quantity vector determined from the data packet is supplemented with a cluster quantity to classify a type of the input quantity vector (Berlin, [0023], “a classifier associated with the feature vector”, [0043], “using the embedding vector as input, the decoder neural network can be trained to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Das to include supplementing an input quantity vector with a cluster quantity as taught by Berlin for the benefit of keeping track of which feature vectors are associated with a given class (Berlin, [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
An et al. (“Variational Autoencoder based Anomaly Detection using Reconstruction Probability”) discloses using a number of distributions, including the Gaussian distribution, for the latent variable z of a variational autoencoder (pg. 7).
Lopez-Martin et al. (“Conditional Variational Autoencoder for Prediction and Feature Recovery Applied to Intrusion Detection in IoT”) discloses a new network intrusion detection method that uses a less complex method than other unsupervised methods based on a variational autoencoder that provides better classification results than other familiar classifiers (Abstract).
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437